DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 as well as claims 17-18 due to their dependency recite the at claim 16, line 4 the limitation “wherein is a discrete mode laser.” It is unclear what is being claimed as a discrete mode laser. For purposes of the art rejections below, it will be assumed that the limitation should read “wherein the pump is a discrete mode laser.”
Claim 7 recites the limitation "the dichroic filter" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of the art rejection below, claim 7 is assumed to depend on claim 6 which would provide proper antecedent basis.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the pump source being any one of the listed laser types, as they were all well-known, does not reasonably provide enablement for the pump source being simultaneously multiple types of lasers, i.e. a VBG or FBG stabilized laser, a discrete mode laser, a DFB laser, FP laser and DBR laser.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims. The laser types listed in claim 5 and 13 have different structures and the specification does not enable one of ordinary skill in the art to form the device such that the “and” limitation is met.
Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For independent claim 16, it was assumed for purposes of claim interpretation that the pump laser is a discrete mode laser; dependent claims 17 and 18 require the pump to be a distributed feedback laser and a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176958 (Flanders) in view of US 2014/0085639 (Johnson).
For claim 1, Flanders teaches an optically pumped tunable vertical cavity surface emitting laser (VCSEL) swept source module (fig. 9, title), comprising: 
a tunable VCSEL (fig. 9, 100, [0087]); 
a lens for collimating a VCSEL beam emitted by the VCSEL (fig. 9, 442, [0083]); and 
a pump for producing pump light to pump the VCSEL (fig. 9, 430, [0087]), wherein the pump is isolated from the VCSEL (fig. 9, by isolator 434, [0085]) by coupling the pump light from the pump (fig. 9, 430) to the VCSEL (fig.9, 100)  through the lens (fig. 9, [0085]).
Flanders does not teach the isolation is geometric isolation by coupling the pump light at an angle with respect to the VCSEL. However, Johnson teaches isolators are not required to achieve isolation and a device (fig. 9, 412, [0104]) may be angled with 
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to couple the pump light at an angle with respect to the VCSEL in the device of Flanders to achieve angle (i.e. geometrical) isolation in order to spoil any parasitic reflections without the use of isolators.
For claim 11, Flanders teaches a method for optically pumping a VCSEL (fig. 9, VCSEL 100, [0087]), comprising: Page 22 of SpecificationDocket: 0005.1223US2 
producing pump light with a pump source (fig. 9, 430, [0087]); 
coupling the pump light into the VCSEL (fig. 9, 100) from the pump source (fig. 9, 430, [0087]); 
and preventing the pump light from being coupled back into the pump source by isolation (fig. 9, by isolator 434, [0085]).
Flanders does not teach the isolation is geometric isolation by coupling the pump light at an angle with respect to the VCSEL. However, Johnson teaches isolators are not required to achieve isolation and a device (fig. 9, 412, [0104]) may be angled with respect to the optical axis in order to achieve angle (i.e. geometric) isolation in order to spoil any parasitic reflections without the use of isolators ([0104]).
It would have been obvious to one of ordinary skill in the art before the effective foiling date of the claimed invention to couple the pump light at an angle with respect to the VCSEL in the device of Flanders to achieve angle (i.e. geometrical) isolation in order to spoil any parasitic reflections without the use of isolators.
For claims 2 and 12, the combination does not teach the angle is less than 88 degrees. However, the angle of incidence was a known results effective variable before the effective filing date of the claimed invention as it determines the angle of reflection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable range for the angle, including less than 88 degrees, in order to provide angle isolation since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 3, the combination does not teach the angle is less than 80 degrees. However, the angle of incidence was a known results effective variable before the effective filing date of the claimed invention as it determines the angle of reflection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable range for the angle, including less than 80 degrees, in order to provide angle isolation since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 4, the combination does not teach the angle is greater than 75 degrees. However, the angle of incidence was a known results effective variable before the effective filing date of the claimed invention as it determines the angle of reflection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable range for the angle, including greater than 75 degrees, in order to provide angle isolation since it has been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claims 5 and 13, the combination does not teach the pump/pump source is a VBG or FBG stabilized laser, a discrete mode laser, a DFB laser, FP laser and/or DBR laser. However, the examiner takes official notice that a VBG or FBG stabilized laser, a discrete mode laser, a DFB laser, an FP laser and a DBR laser were all well-known in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the well-known lasers as a simple substitution for the pump laser of Flanders as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative pump laser to the generic pump laser in Flanders.  See MPEP 2143 I.B.
For claim 6,  Flanders teaches a dichroic filter (fig. 9,444, [0084]-[0085], “wavelength division multiplexing filter element”).
For claim 8, Flanders teaches an SOA for amplifying the VCSEL beam (fig. 9, 456, [0088]).
For claim 9, the previous combination does not teach a beam block for intercepting pump light reflected by the tunable VCSEL. However, Johnson teaches using beam blocks to absorb light and prevent parasitic reflections ([0062]). It, therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a beam block taught by Johnson to intercept pump light 
For claim 10, Flanders teaches an integrated dichroic filter (fig. 9, 444, [0084]-[0085], “wavelength division multiplexing filter element”), an SOA (fig. 9, 456, [0088]), and an isolator (fig. 9, 452, [0088]).
For claim 14, Flanders teaches coupling the pump light from the pump source to the VCSEL and coupling a swept optical signal generated by the VCSEL via the same lens (fig. 9, lens 442, [0083] and [0085]).
For claim 15, Flanders teaches coupling the pump light from the pump source to the VCSEL and separating out a swept optical signal generated by the VCSEL using a dichroic filter (fig. 9,444, [0084]-[0085], “wavelength division multiplexing filter element”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176958 (Flanders)in view of in view of US 2014/0085639 (Johnson) and further in view of US 2013/0064262 (Kopf).
For claim 7, Flanders teaches the dichroic filter reflects light from the pump and transmits the VCSEL beam from the VCSEL (fig. 9,444, [0084]-[0085], “wavelength division multiplexing filter element”).
Flanders does not teach the dichroic filter transmits light from the pump and reflects the VCSEL beam from the VCSEL. However, Kopf teaches an alternative configuration for splitting the path of the laser beam from the path of the pump light by having the dichroic filter (fig. 3, 6) transmit light from the pump (fig. 3, PS) and reflects the laser beam (fig. 3, LE) from the laser (fig. 3, 1, 3, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0176958 (Flanders) in view of “Discrete Mode Lasers for Applications in Access Networks” (Kaszubowska-Anandarajah).
For claim 16, Flanders teaches an optically pumped tunable vertical cavity surface emitting laser (VCSEL) swept source module (fig. 9 and title), comprising: a
 tunable VCSEL (fig. 9, 100, [0087]);
a pump for producing light to pump the VCSEL (fig. 9, 430, [0087]).
Flanders does not teach, wherein the pump is a discrete mode laser. However, Kaszubowska-Anandarajah teaches a single mode diode laser may be formed as a discrete mode laser (fig. 1, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the discrete mode laser of Kaszubowska-Anandarajah as a simple substitution for the pump laser of Flanders as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative pump laser to the generic pump laser in Flanders.  See MPEP 2143 I.B.
For claims 17 and 18, the closest prior art cited in the rejection of claim 16 does not teach the pump is a discrete mode laser and either a DFB laser or a DBR laser. As discussed in the 35 USC § 112 rejection above, these limitations are not enabled by the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828